Order unanimously affirmed, without costs of this appeal to either party. Memorandum: For the purpose of passing upon the *964plaintiff’s motion for summary judgment, we take account of the third-party defendant’s answer and affidavit. However, we do not at this time pass upon the sufficiency of the original defendant’s answer to enable it to raise the defense of the delivery of the securities to the holder of paramount title (Curry v. Mackenzie, 239 N. Y. 267, 272; 5 N. Y. Jur., Bailment, §§ 31, 76; 4 Am. Jur., Pl. and Pr. Forms No. 4:128.). (Appeal by plaintiffs from order of Erie Special Term denying plaintiffs’ motion for summary judgment; also appeal by defendant and third-party plaintiff from part of order which denied its cross motion for summary judgment.) Present — Williams, P. J., Bastow, Goldman, Halpem and Henry, JJ.